Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Trinque on March 9, 2021.

The application has been amended as follows: 
Please cancel claims 62, 63, 64, and 81.

Claim 1. (Currently Amended) A method of treating prostate cancer in a subject in need thereof, comprising: 
(a) comparing an expression level of KDM5D in a sample from the subject to an expression level of KDM5D in a control sample, and 
(b) when the expression level of KDM5D in the sample from the subject is the same as, or higher than, the expression level of KDM5D in the control sample, then administering a taxane without androgen deprivation therapy (ADT) or administering ADT without a taxane to the subject, and when the expression level of KDM5D in the sample from the subject is lower 

Claim 18. (Currently Amended) The method of claim 1, wherein the treatment results in improvement of one or more of the prostate cancer subject’s symptoms selected from the group consisting of difficulty urinating, blood in urine, erectile dysfunction, pain in the hips, pain in the back, pain in the chest, weakness, numbness, and incontinence.  

Claim 21. (Currently Amended) The method of claim 1, wherein when the expression level of KDM5D in the sample from the subject is the same as, or higher than, the expression level of KDM5D in the control sample, then administering a therapeutically effective amount of the taxane.

Claim 53. (Currently Amended) The method of claim 44, wherein when the expression level of KDM5D in the sample from the subject is the same as, or higher than, the expression level of KDM5D in the control sample, then administering a therapeutically effective amount of the taxane.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art because the prior art does not teach or fairly suggest A method of treating prostate cancer in a subject in need thereof, comprising (a) comparing an expression level of KDM5D in a sample from the subject to an expression level of KDM5D in a control sample, and (b) when the expression level of KDM5D in the sample from the subject is the same as, or higher than, the expression level of KDM5D in the control sample, then administering a taxane without androgen deprivation therapy (ADT) or administering ADT without a taxane to the subject, and when the expression level of KDM5D in the sample from the subject is lower than the expression level in the control sample, then administering a taxane and ADT to the subject.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634